Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of sponge rubber slippers imported from Japan.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price, at the time of exportation of the said slippers to the United States, at which such or similar slippers were freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was 27 cents per pair (United States currency); and that there was no higher foreign value for such or similar slippers at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the said imported slippers, no such or similar slippers were manufactured or produced in the United States.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 27 cents per pair (United States currency).
Judgment will be entered accordingly.